          Case 1:19-cv-03370-PGG Document 1 Filed 04/16/19 Page 1 of 4



STECKLER GRESHAM COCHRAN PLLC
Bruce W. Steckler
New York Bar No.: 4863395
12720 Hillcrest Road, Suite 1045
Dallas, Texas 75230
Phone: (972) 387-4040
Fax: (972) 387-4041
Email: bruce@stecklerlaw.com

Attorney for Defendant

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

MANHATTAN CRYOBANK, INC.,                                        CASE NO.:

       Plaintiff,                                                DEFENDANT’S NOTICE OF
                                                                 REMOVAL
For an Order Pursuant to Article 75 of
CPLR Confirming Arbitration Award

       -against-

MEGAN HENSLEY, Individually and as next of
Friend of S.J.E., a Minor,

       Defendant.


                         DEFENDANT’S NOTICE OF REMOVAL

       NOW COMES Defendant Megan Hensley, Individually and as next of Friend of S.J.E.,

Minor (“Defendant”), and pursuant to 28 U.S.C. § 1446(a), files this Notice of Removal of said

cause (the “Notice”) from the Supreme Court of the State of New York County of New York,

and in support thereof respectfully show the Court as follows:




DEFENDANT’S NOTICE OF REMOVAL - Page 1
            Case 1:19-cv-03370-PGG Document 1 Filed 04/16/19 Page 2 of 4



                                              I.
                                        INTRODUCTION

       1.      On March 19, 2019, Plaintiff Manhattan Cryobank, Inc. (“Plaintiff”) filed its

Verified Petition to Confirm Arbitration Award (“Petition”) in the Supreme Court of the State of

New York County of New York, docketed as Index No. 651601/2019 (“State Court Action”).

Plaintiff has named Megan Hensley, individually and as next friend of S.E. as Defendant. A true

and correct copy of the Petition is attached as Exhibit A.

       2.      Although counsel for Defendant was known to Plaintiff, counsel for Plaintiff

executed a Request for Judicial Intervention affirming that Defendant was unrepresented. See

Exhibit B.

       3.      Defendant was personally served with Plaintiff’s Petition on March 20, 2019. See

Exhibit C.

       4.      In the Petition, Plaintiff seeks an order confirming an arbitral award delivered on

August 8, 2018 in the amount of $88,700.

       5.      On April 9, 2019, Defendant filed a Verified Answer with the Court which is

attached as Exhibit D.

                                      II.
                 DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(A)

       6.      This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a) because

there is complete diversity of citizenship between Plaintiff and Defendant and more than

$75,000, exclusive of interest and costs, is at stake.

Diversity of Citizenship

       7.      In the Petition, Plaintiff alleges that it is a New York corporation with its principal

place of business in New York, New York.



DEFENDANT’S NOTICE OF REMOVAL - Page 2
               Case 1:19-cv-03370-PGG Document 1 Filed 04/16/19 Page 3 of 4



          8.      Defendant is a citizen of Missouri.

          9.      Therefore, there is complete diversity between Plaintiff and Defendant in this

action.

Amount in Controversy

          10.     Plaintiff seeks confirmation of an arbitration award in the amount of $88,700.

          11.     The amount in controversy, exclusive of interest or costs, exceeds the sum or

value of $75,000. 28 U.S.C. § 1332(a).

                                      III.
                   ALL PROCEDURAL REQUIREMENTS HAVE BEEN MET

          12.     All Defendants who have been served join in and consent to this removal in

accordance with 28 U.S.C. § 1446(b).

          13.     Pursuant to 28 U.S.C. §§ 1446(a),1447(b), and 1449, a copy of all process,

pleadings and orders from the State Court Action which have been served on Defendant and are

known to be part of the record in the State Court Action are attached to this Notice as Exhibit E.

          14.     No jury demand was made in the State Court Action.

          15.     This Notice is timely filed pursuant to 28 U.S.C. § 1446(b). Defendant files this

Notice within 30 days of receipt of Plaintiff’s Petition, which was served on defendant on March

20, 2019. See Exhibit C.

          16.     Upon filing this Notice, Defendant will provide written notification to Plaintiff

and will file a copy of this Notice with the Supreme Court of the State of New York, County of

New York.

          17.     Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a), because the state

court where the action has been pending (Supreme Court of the State of New York, County of

New York) is located in this District and division.


DEFENDANT’S NOTICE OF REMOVAL - Page 3
          Case 1:19-cv-03370-PGG Document 1 Filed 04/16/19 Page 4 of 4



                                            IV.
                                        CONCLUSION

       By this Notice, Defendant does not waive any objections she may have as to service,

jurisdiction or venue, or any other defenses or objections she may have to this action. Defendant

intends no admission of fact, law or liability by this Notice, and expressly reserves all defenses,

motions and/or pleas.

Dated: April 16, 2019                        Respectfully submitted,

                                             STECKLER GRESHAM COCHRAN PLLC


                                             /s/ Bruce Steckler
                                             Bruce W. Steckler
                                             New York Bar No.: 4863395
                                             12720 Hillcrest Road, Suite 1045
                                             Dallas, Texas 75230
                                             Phone: (972) 387-4040
                                             Fax: (972) 387-4041
                                             Email: bruce@stecklerlaw.com



                                CERTIFICATE OF SERVICE


        I hereby certify that on April 16, 2019, a true and correct copy of this Notice of Removal,
and all attachments thereto, have been served on counsel of record in compliance with Federal
Rule of Civil Procedure 5(b)(2).

                                                     /s/ Bruce Steckler
                                                     Bruce Steckler




DEFENDANT’S NOTICE OF REMOVAL - Page 4
